? by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered November 29, 1982, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*362The defendant contends that the People failed to establish that he had the mental culpability to be found guilty beyond a reasonable doubt of criminal possession of a weapon in the second degree. However, mental culpability is an element which must almost always be inferred from the totality of the circumstances (see, People v Barnes, 50 NY2d 375; People v Reynolds, 107 AD2d 724) and the jury’s conclusions which are drawn from competing inferences, if not unreasonable, will be upheld (People v Kennedy, 47 NY2d 196; People v Reynolds, supra). Under the circumstances of this case, the jury’s conclusion that the defendant acted with the requisite mental culpability finds ample support in the record.
We have considered the defendant’s contention with respect to the court’s charge on felony murder and find it to be unpreserved and, in any event, without merit. We also find that the sentence imposed was not an abuse of discretion (see, People v Suitte, 90 AD2d 80, 86-87). Lazer, J. P., Mangano, Bracken and Kooper, JJ., concur.